

AVIS BUDGET GROUP, INC.
6 Sylvan Way
Parsippany, New Jersey 07054




March 28, 2016


Mr. Ronald L. Nelson
Executive Chairman
Avis Budget Group, Inc.
6 Sylvan Way
Parsippany, New Jersey 07054


Re.    Amendment to Employment Agreement.


Dear Ron:


Reference is made to your employment agreement with Avis Budget Group, Inc. (the
“Company”) on April 17, 2014 (the “Agreement”) pursuant to which you may become
entitled to severance benefits from the Company under certain circumstances. The
Company now wishes to amend the Agreement to reduce certain of the severance
benefits to which you may become entitled upon certain qualifying terminations
of employment as specified in the Agreement. If the provisions of this amendment
(as set forth below) are acceptable to you, please sign and date one copy of
this amendment in the space provided at the end of this letter and return the
same to Jean Sera, Senior Vice President and Corporate Secretary of Avis Budget
Group, Inc., for the Company’s records.
AMENDMENT
(I)
Clause (ii) of Section VII(a) of the Agreement shall be amended by deleting the
reference to “2.99” therein and replacing such reference with “2.00”; and

(II)
Clause (v) of Section VII(a) of the Agreement shall be amended to add the
following: “provided, however, that, notwithstanding anything to the contrary in
such award agreements, (1) any award that is scheduled to vest more than two
years following the date of termination shall be forfeited, and (2) any
outstanding unvested long-term equity awards (including, without limitation,
restricted stock units) that are not forfeited pursuant to clause (1) above and
that vest based on the achievement of specified objective performance goals,
will not immediately vest in connection with such termination, but will remain
outstanding and become vested or be forfeited at such time(s) as provided in
accordance with the terms and conditions of the applicable award agreement based
on actual achievement of the performance goals applicable for purposes of
vesting such awards.



* * * * *



1

--------------------------------------------------------------------------------





Except as specifically modified herein, the Agreement will remain in full force
and effect in accordance with all of the terms and conditions thereof.
Very truly yours,
 
AVIS BUDGET GROUP, INC.
 
 
 
 
 
 
/s/ Edward P. Linnen
 
 
By:
Edward P. Linnen
 
 
Title:
Executive Vice President,
Chief Human Resources Officer
 
 
 
 
 
 
 
 
 
 
 
 
AGREED AND ACCEPTED:
 
 
 
 
 
 
 
 
/s/ Ronald L. Nelson
 
 
 
Ronald L. Nelson
 
 
 
 
 
 
 
Date: March 28, 2016
 
 




Signature Page to Amendment to Employment Agreement